Citation Nr: 0431067	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  03-26 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to May 1955.  
The Board observes that the veteran also had approximately 
six years of prior Naval Reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.   

In connection with this appeal the veteran testified at a 
personal hearing before the undersigned sitting at Oakland, 
California, in March 2004; a transcript of that hearing is 
associated with the claims file.

The Board notes that the March 2003 rating decision also 
denied service connection for left herniorraphy, a right 
scrotal sac indirect inguinal hernia, and broken right foot.  
Thereafter, the veteran submitted a notice of disagreement as 
to all issues.  In a July 2003 Decision Review Officer (DRO) 
decision, service connection was granted for status-post 
right inguinal hernia and lipoma and status-post fracture 
fifth metatarsal of the right foot, both evaluated as 
noncompensably disabling, effective May 29, 2002.  The grant 
of service connection for these claimed disabilities is a 
full grant of the benefits sought on appeal and therefore, 
such issues are not currently before the Board.  With regard 
to his claim of entitlement to service connection for left 
herniorraphy, the veteran perfected his appeal in July 2003.  
However, at his March 2004 Board hearing, the veteran 
submitted a statement withdrawing his appeal of such issue.  
See 38 C.F.R. § 20.204 (2004).  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of these claims.

2.  A bilateral knee disability was not shown in service, nor 
is there any competent medical evidence demonstrating that 
such is related to a disease or injury which had its onset 
in, or is otherwise related to, service, and arthritis was 
not manifested within one year of service discharge. 

3.  A low back disability was not shown in service, nor is 
there any competent medical evidence demonstrating that such 
is related to a disease or injury which had its onset in, or 
is otherwise related to, service, and arthritis was not 
manifested within one year of service discharge. 


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or 
aggravated by the veteran's active duty military service and 
may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

2.  A low back disability was not incurred in or aggravated 
by the veteran's active duty military service and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004)).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  In Pelegrini II, at 
121, the Court held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103A, 38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," under 38 
C.F.R. § 3.159(b).

The Board observes that the veteran filed his service 
connection claims in May 2002, after the enactment of the 
VCAA.  The RO's initial unfavorable decision was made in 
March 2003, after the veteran had been provided notice of the 
VCAA provisions in July 2002, in accordance with Quartuccio 
and Pelegrini II, supra.  

In July 2002, the veteran was sent a letter explaining his 
role in the claims process and asking him to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, employment records, or other records 
from Federal agencies, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  The RO also indicated that it was 
still the veteran's responsibility to support his claims with 
appropriate evidence and provided him with information 
relevant to how to submit any evidence he wished considered 
in connection with his claims.  The RO specifically advised 
the veteran that evidence of a current disability and a nexus 
between such and service was necessary to establish service 
connection.  The veteran was further informed of the evidence 
the RO had received, what had been done to help with his 
claims, to include requesting private medical evidence, and 
additional evidence he should provide to the RO. 

The March 2003 rating decision informed the veteran of the 
law regarding service connection and that his claims were 
denied because his claimed bilateral knee and low back 
disabilities were not shown in service.  The June 2003 
statement of the case included a recitation of the procedural 
history of the veteran's claims, the actions taken by the RO, 
the evidence received, the relevant laws and regulations, 
and, VA's duties to assist under 38 C.F.R. § 3.159, with 
reference to the relevant VCAA cites in the United States 
Code.  In the statement of the case, the veteran was 
specifically advised that the evidence failed to show 
treatment for his claimed bilateral knee and low back 
disabilities in service and arthritis had not manifested 
until several years after service discharge.  

The Board finally notes that the veteran was afforded 
opportunity to submit additional evidence and argument in 
support of each of the claims decided herein.  Specifically, 
the veteran offered testimony at a personal hearing in March 
2004 before the undersigned Veterans Law Judge.  The Board 
observes that at such time, the record was held open for 60 
days in order for the veteran to submit a medical opinion 
linking his knee and back disabilities to service.  To date, 
no such opinion has been received.  Therefore, the Board 
concludes that the veteran has been afforded appropriate 
notice under the VCAA.

B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A. § 5103A (a), (b), and (c).  The relevant medical 
evidence contained in the claims file includes the veteran's 
service medical records as well as private treatment records 
and statements from the John Muir Medical Center, Dr. Eisan, 
Dr. Lange, Dr. Wilhemy, Dr. Murray, and Ms. McHugh, a 
registered physical therapist.  The Board observes that the 
veteran submitted a letter he sent to a physician who 
purportedly treated him during his military service.  
However, there are no records from said physician detailing 
treatment and at his March 2004 hearing, the veteran stated 
that he spoke to the physician who, in turn,  indicated that 
he had no records and since treatment occurred while the 
veteran was in the Navy, the Navy had possession of any 
medical records.  The Board again observes that the record 
was held open for 60 days for the veteran to submit a medical 
opinion linking his claimed disabilities to his military 
service, but, to date, such opinion has not been received.  
The veteran has not otherwise identified any outstanding 
records that he wants VA to obtain or that he feels are 
relevant to his claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4)(i).  The Board finds that a current 
VA examination to determine whether the veteran's claimed 
bilateral knee disability or low back disability is 
etiologically related to service is not necessary to decide 
the claims.  Any current medical opinion linking such 
disabilities to the veteran's military service would 
necessarily be based upon the unsubstantiated history 
provided by the veteran decades following his discharge from 
service.  In the absence of any evidence of an injury or 
disease to the veteran's knees or back in service, and in 
view of the negative findings in regard to such on the 
separation examination from service, there is no competent 
basis upon which to conclude that any current complaints are 
related to service.  In addition, no competent medical 
evidence even suggesting such causal connection has been 
submitted or identified by the veteran.  Thus, the Board 
concludes that further examination is not necessary as there 
is sufficient medical evidence upon which the Board may base 
its decision.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc) (observing that "the 
VCAA is a reason to remand many, many claims, but it is not 
an excuse to remand all claims."); Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (both observing circumstances as to when a remand 
would not result in any significant benefit to the claimant); 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby).  

Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for 
appellate review.

II.  Factual Background

The veteran served on active duty from July 1953 to May 1955.  
The Board notes that he also had prior Naval Reserve service.  
He contends that while playing football and other sports in 
service, he continually injured and wore down his knees and 
low back.  The veteran states that he seeks current treatment 
for a bilateral knee disability and a low back disability.  
Thus, he claims that service connection is warranted for such 
disabilities. 

The veteran's service medical records are negative for any 
complaints, treatment, or diagnosis regarding his knees or 
back.  There is also no evidence of any in-service injury 
referable to the veteran's knees or back.  Furthermore, the 
May 1955 separation examination reflects that, upon clinical 
evaluation, the veteran's lower extremities, as well as his 
spine and other musculoskeletal systems, were normal.  

Records from Dr. Wilhemy include a July 1981 X-ray report 
reflecting osteoarthritic change in both knees, greater on 
the left than on the right.  An October 1981 record reflects 
an arthroscopy, partial medial meniscectomy, and lateral 
patellar retinacular release of the right knee.  A July 1990 
treatment note indicated a history of post-traumatic 
arthritis in both knees.  A January 1995 record reveals 
complaints regarding the veteran's knees and back.  
Specifically, examination of the back revealed restriction of 
forward flexion and an impression of degenerative disc 
findings.  Examination of the knee, right or left is not 
specified, revealed slight swelling.  An October 2000 record 
reveals a diagnosis of degenerative joint disease.  

Treatment reports from Dr. Murray show a November 1990 
diagnosis of degenerative joint disease of the left knee.  
Also in November 1990, it was recorded that the veteran gave 
a five-year history of bilateral knee pain.  He stated that 
his knees first began to hurt approximately seven years 
previously.  Such records indicate a left total knee 
arthroplasty in 1990 and a right total knee arthroplasty in 
1995.  

Records from the John Muir Medical Center reveal that Dr. 
Lange performed a revision left total knee replacement 
arthroplasty in April 2002.  By way of history, it was noted 
that the veteran had bilateral total knee surgery 10 years 
prior and such was necessary as he had a history of lifelong 
genu varum with flexion contractures that progressively 
became worse.  A March 2002 letter from Dr. Lange to Dr. 
Eisan reflects the veteran's history of lifelong genu varum 
with flexion contractures that became progressively worse.  
An August 2002 letter from Dr. Lange indicates that the 
veteran had been under his care since March 2002.  The 
veteran's prior knee replacements were noted and Dr. Lange 
indicated that the veteran had a history of degenerative 
arthritis with associated genu varum and flexion contracture 
of both knees.  

An August 2002 letter from Dr. Eisan indicates that he had 
followed the veteran's medical conditions since August 2000.  
Dr. Eisan stated that the veteran's major disabilities relate 
to severe degenerative arthritic conditions, including lumbar 
disc disease and severe degenerative osteoarthritis of the 
knees, status-post replacements.  

A September 2002 letter from Ms. McHugh, a registered 
physical therapist, indicates that the veteran had been seen 
on multiple occasions over the prior 17 years.  It was noted 
that he was initially treated for arthritis in both knees in 
1985 and 1987.  Post-operatively, the veteran was treated in 
1990, following total knee replacement on his left knee and 
in 1995, following total knee replacement on his right knee.  
In 2002, it was noted that the veteran had revision total 
knee replacement on his left knee.  

III.  Applicable Law

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  This may be 
shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Mere congenital or developmental defects are not diseases or 
injuries in the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. § 4.9.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


IV.  Service Connection Claims

Regarding the veteran's claimed bilateral knee disability, 
the Board observes that post-service medical evidence 
indicates a history of lifelong genu varum with flexion 
contractures of both knees.  Genu varum is a congenital 
defect and, as such,  is not subject to service connection.  
See 38 C.F.R. § 4.9.

Furthermore, although the veteran has a current diagnosis of 
arthritis of both his knees and his back, he is not entitled 
to presumptive service connection because there is no 
evidence that his arthritis manifested to a degree of 10 
percent within one year of his discharge from service.  
Specifically, the veteran was discharged from active duty in 
May 1955 and the earliest medical evidence of record 
indicating diagnoses of arthritis in his knees and back was 
in July 1981 and January 1995, respectively.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The veteran is not precluded from establishing service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  In this 
case, however, there is no competent evidence to support a 
finding of direct causation for either service connection 
claim before the Board. 

The evidence does not demonstrate chronicity of a bilateral 
knee or low back disability while the veteran was in service 
or continuity of knee or back symptomatology after discharge 
from active duty.  Specifically, the service medical records 
are negative for any complaints or findings including when 
the veteran was discharged in May 1955 and the medical 
evidence of record indicates the 1980's and 1995, 
respectively, as the earliest treatment dates for the 
veteran's knee and back complaints.  As such, the veteran is 
not entitled to service connection under 38 C.F.R. 
§ 3.303(b).

While the veteran has current diagnoses pertaining to 
bilateral knee and low back disabilities, the record contains 
no competent medical opinion that such disabilities are 
related to a disease or injury during service, or otherwise 
had its onset during service.  Post service medical records 
are negative for any reference to service as a cause of the 
veteran's current complaints.  Rather, the evidence of a 
nexus between active duty service and such claimed 
disabilities is limited to the veteran's own statements.  
This is not competent evidence since laypersons, such as the 
veteran, are not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Absent competent evidence of a causal 
nexus between the veteran's claimed disabilities and service, 
he is not entitled to service connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for bilateral knee and low back 
disabilities.  As such, that doctrine is not applicable in 
the instant appeal and his claims must be denied.  
38 U.S.C.A. § 5107.


ORDER

Service connection for a bilateral knee disability is denied.

Service connection for a low back disability is denied. 



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



